DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on December 6, 2021 has been received and considered. By this amendment, claims 1 and 11 are amended and claims 1-20 are now pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the location or change in location of the user" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the altitude or change in altitude of the user" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the user’s body position or change in body position" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the content of the user’s communication" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the content of the user’s communication" in line 15.  The metes and bounds of the claim are unclear, as it is not known what is encompassed by “the 
Claim 1 recites the limitation "the time" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the date" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the user’s purchases" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the user’s purchases" in line 16.  The metes and bounds of the claim are unclear as it is unknown what is encompassed by “the user’s purchases”. Does the user have to upload receipts for this data to be obtained?
Claim 1 recites the limitation "the user’s typing" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the user’s typing" in line 16.  The metes and bounds of the claim are unclear as it is unknown what is encompassed by “the user’s typing.” Is there intended to be a keystroke counter/analyzer or is it referring to typing vs. non-typing?
Claim 1 recites the limitation "the user’s talking" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the user’s talking" in line 16.  The metes and bounds of the claim are unclear as it is unknown what is encompassed by “the user’s talking.” Is there intended to be a microphone or does the user need to say certain words? Is the inflection of the user’s voice analyzed? 
Claim 1 recites the limitation "the user’s lighting environment" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the user’s application history" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the user’s application history" in line 17.  The metes and bounds of the claim are unclear as it is unknown what is encompassed by “the user’s application history.” Is the claim referring to certain types of applications, like job applications, or is the claim intending to refer to the use of applications on a mobile device?
Claim 1 recites the limitation "the user’s medication history" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "a detector that detects the contemporary datum" in line 2. However, for each of the contemporary datums listed in claim 1, it is unclear what or how such datum would be detected.
Claim 3 recites the limitation "the detector comprises at least one of: an accelerometer, a geo-location receiver, an altimeter, a thermometer, a photometer, a chronometer, a spectrometer, a barometer, a camera, a microphone, and a gyroscopic detector" in lines 1-3. It is unclear how this list of detectors can detect all of the datums listed in claim 1. For example, which element of the list of claim 3 would detect a user’s application history? Or a user’s reminder?
Claim 11 recites the limitation "the location or change in location of the user" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the altitude or change in altitude of the user" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the user’s body position or change in body position" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the content of the user’s communication" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the content of the user’s communication" in lines 13-14.  The metes and bounds of the claim are unclear, as it is not known what is encompassed by “the 
Claim 11 recites the limitation "the time" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the date" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the user’s purchases" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the user’s purchases" in line 14.  The metes and bounds of the claim are unclear as it is unknown what is encompassed by “the user’s purchases”. Does the user have to upload receipts for this data to be obtained?
Claim 11 recites the limitation "the user’s typing" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the user’s typing" in line 14.  The metes and bounds of the claim are unclear as it is unknown what is encompassed by “the user’s typing.” Is there intended to be a keystroke counter/analyzer or is it referring to typing vs. non-typing?
Claim 11 recites the limitation "the user’s talking" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the user’s talking" in lines 14-15.  The metes and bounds of the claim are unclear as it is unknown what is encompassed by “the user’s talking.” Is there intended to be a microphone or does the user need to say certain words? Is the inflection of the user’s voice analyzed? 
Claim 11 recites the limitation "the user’s lighting environment" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the user’s application history" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the user’s application history" in line 15.  The metes and bounds of the claim are unclear as it is unknown what is encompassed by “the user’s application history.” Is the claim referring to certain types of applications, like job applications, or is the claim intending to refer to the use of applications on a mobile device?
Claim 11 recites the limitation "the user’s medication history" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "collecting the contemporary datum from a detector communicatively coupled with the microcontroller" in lines 2-3. However, for each of the contemporary datums listed in claim 11, it is unclear what or how such datum would be detected.
Claim 13 recites the limitation "the detector comprises at least one of: an accelerometer, a geo-location receiver, an altimeter, a thermometer, a photometer, a chronometer, a spectrometer, a barometer, a camera, a microphone, and a gyroscopic detector" in lines 1-3. It is unclear how this list of detectors can detect all of the datums listed in claim 1. For example, which element of the list of claim 3 would detect a user’s application history? Or a user’s reminder?
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Libbus et al. (U.S. 2009/0076344), herein Libbus. Regarding claims 1 and 11, Libbus discloses a method and apparatus for anticipating a cardiac arrhythmia of a user, the apparatus comprising: a microcontroller 146; and a memory communicatively coupled to the microcontroller (see Figure 1D and paragraph [0068]). Libbus further discloses that the memory is configured to store a non-physiological risk factor of the user and a contemporary non-physiological datum of the user (see paragraph [0068]), and the microcontroller is configured to: compare the risk factor with the KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claims 2 and 12, Libbus discloses a detector that detects the contemporary datum, wherein the detector is one of: communicatively coupled to the microcontroller and configured to be communicatively coupled to the microcontroller; wherein the microcontroller is further configured to collect the contemporary datum from the detector (see Figure 1D and paragraph [0066]).
Regarding claims 3 and 13, Libbus discloses that the detector comprises at least one of: an accelerometer (see paragraph [0023]), a geo-location receiver, an altimeter, a thermometer (see paragraph [0066], line 16), a photometer, a chronometer, a spectrometer, a barometer, a camera, a microphone (see paragraph [0066], line 11), and a gyroscopic detector.
Regarding claims 4 and 14, Libbus discloses a plurality of electrocardiographic electrodes 112A-D configured to be applied to the user and configured to be communicatively coupled to the microcontroller (see paragraph [0063]), wherein the microcontroller is further configured to enter the mode when there is a change in an electrocardiograph of the user detected by the microcontroller using a number of the electrodes (see Figure 2A and paragraph [0081]).
Regarding claims 5 and 15, Libbus discloses that the mode comprises collecting additional data from an additional detector of the apparatus (see block 265 in Figure 2A and paragraph [0097]).
Regarding claims 6 and 16, Libbus discloses that the mode comprises an alarm to at least one of the user, another apparatus, and a person (see paragraph [0095]).
Regarding claims 7 and 17, Libbus at paragraph [0096] describes that a health care provider may “contact the patient to determine if he or she is okay and communicate the impending decompensation such that the patient can receive needed medical care”. As such, it is submitted that Libbus discloses that the mode comprises a test of the user consciousness as the user must be conscious to communicate, a test of user alertness as the user must be alert to communicate, and a test of user status as checking in with the user would be checking on the user’s status.  
Regarding claims 8 and 18, Libbus is capable of prompting the user to journal at least one of their: position, activity, location, mental state, symptom, and health status, as the alert and display of Libbus would be capable of providing such a prompt.
Regarding claims 9, 10, 19, and 20, Libbus discloses that the microcontroller is further configured to derive/modify the risk factor by correlating an historic arrhythmia with a non-physiological historic datum (see paragraph [0083]).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.